Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein detecting, based on analysis of gesture sensor readings obtained from the gesture sensors, an occurrence of a gesture-based physical behavior event; calculating an initial confidence level for the detected occurrence of the gesture- based physical behavior event, wherein the initial confidence level represents an initial probability that the occurrence of the gesture-based physical behavior event was correctly detected; deriving a final confidence level, for the detected occurrence of the gesture- based physical behavior event, from the initial confidence level and from external information obtained from at least one source of data that is distinct from the gesture sensors, wherein the final confidence level represents a final probability that the occurrence of the gesture-based physical behavior event was correctly detected; and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters of the automated medication dosing and dispensing system in response to the detected occurrence of the gesture- based physical behavior event and the final confidence level in combination with every other claimed elements in independent claims 1, 7, 11 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174